Three of us adhere to the original opinion, and while we could add page after page in the citation of texts and cases in the further support of it, we will content ourselves by references to, and brief quotations from, two of the texts which have been universally recognized as classics of the law in this country, and to a mention of the case nearest in point as well as the most recent in time that has been found.
In 2 Cooley's Constitutional Limitations (8th Ed.), p. 790, it is said: "And if a case is appealed, and pending *Page 821 
the appeal the law is changed, the appellate court must dispose of the case under the law in force when its decision is rendered." And it is to be noted that among the cases cited in the footnotes to support the text is Schooner Rachel v. United States, 6 Cranch 329, 10 U.S. 329, 3 L. Ed. 239, a case cited in Musgrove v. Vicksburg  N.R. Co., 50 Miss. 677, 682, wherein this Court adhered to the rule as stated and which ought to be binding on all of us now.
The controlling opinion concludes to avoid the rule, however, by the assertion that the judgment of the trial court became on its rendition a vested right, and it will be observed that the foundation for that conclusion is laid upon a number of cases in this State where judgments and decrees, from which no appeal had been or then could be taken, have been held to confer vested rights — a proposition which none of us challenge. But that is not at all the case here. And if it is meant by the stated assertion, and it seems that the controlling opinion finally gets down to that meaning, that any judgment rendered in a trial court becomes then and there a vested right, regardless of the nature of the cause of action, and regardless of any appeal therefrom, then it is to deny the rule already established as the law of this State, and is against the great weight of authority throughout the country.
The right of action asserted here by appellee has no foundation in contract, such as was McCullough v. Commonwealth,172 U.S. 102, 19 S. Ct. 134, 43 L. Ed. 382, and as were many of the other cases cited in the controlling opinion, nor is it based upon an interest in property, nor for damages done to property as was the case Ettor v. City of Tacoma, 228 U.S. 148, 33 S. Ct. 428, 57 L. Ed. 773, so confidently relied on in the controlling opinion. The right of action here is based solely on a statute, without which under the common law the payments made would be deemed voluntary, with no right whatever under that law to recover them. And being *Page 822 
based on a statute and solely thereon, it must have the support of the statute even until final decision by the appellate court, — save of course as to vested rights.
On this subject, after dealing with the proposition that the repeal or change of a statute does not affect vested rights, Lewis Sutherland on Statutory Construction proceeds on p. 548, as follows: "This, is a principle of general jurisprudence but a right to be within its protection must be a vested right. It must be more than a mere expectation based upon an anticipated continuance of the existing law. It must have become a title, legal or equitable, to the present or future enjoyment of property, or to the present or future enforcement of a demand. . . . If before rights have become vested in particular individuals, the convenience of the State induces amendment or repeal of the law those individuals have no right to complain. . . . And if the statute be essential to that judgment, its repeal or expiration after the judgment will necessitate a reversal of the judgment."
The most cogent and scholarly opinion which we have found among all the cases is the recent case, People ex rel. Eitel v. Lindheimer, 371 Ill. 367, 21 N.E.2d 318, 124 A.L.R. 1472. A statute had been enacted by which a taxpayer could secure a refund for taxes erroneously paid, and the taxpayer had secured judgments in the trial court commanding the refund. There were appeals from the judgments, and pending the appeals the law was repealed. The contention of the taxpayers was that the appellate court should adjudicate the cases under the law as it existed at the time of the trial court judgments, and that not to do so would deprive the taxpayers of vested rights, — precisely the contentions made in the case now before us here. The Supreme Court rejected both contentions and reversed the judgments. The case was appealed to the Supreme Court of the United States where the appeal was dismissed "for want of a substantial federal question," People of State of Illinois ex rel. Eitel v. Toman,308 U.S. 505, 60 S. Ct. 111, 84 L. Ed. 432. In short, the *Page 823 
federal Supreme Court held that there had been no deprivation of a vested right, for if there had been, a federal question would have been thereby presented, under the due process clause.
The controlling opinion refers to the Supreme Court of the United States as the final authority on this question, with which we concur, and in the foregoing paragraph we bring forward the latest and last word of that Court on the precise point here before us, and that word is against the conclusion of the present controlling opinion herein.